Citation Nr: 1116303	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from the November 2005 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a rating in excess of 10 percent for his service-connected tinnitus, and his request to reopen his claim for bilateral hearing loss, respectively.  

The Board notes that the Veteran has submitted additional statements after the July 2007 supplemental statement of the case (SSOC) which was issued regarding the Veteran's claim for an increased rating for tinnitus.  These documents were submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, these statements are only pertinent to the Veteran's request to reopen his claim for bilateral hearing loss and subsequent SSOC was issued in August 2007.  As such, the additional statements received after the July 2007 SSOC do not present evidence pertinent to his tinnitus claim for which a written waiver would be required.  Id.


FINDINGS OF FACT

1.  The AOJ denied service connection for bilateral hearing loss in the November 1988 rating decision, which was confirmed by the July 1991 decision of the Board; the Veteran did not appeal the Board decision.

2.  The additional evidence received since the July 1991 Board decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate his claim, or does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating for the entirety of the appeal period, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2010).  

3.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for the Veteran's service-connected bilateral tinnitus.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Regarding the issue of an increased rating for tinnitus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In the present case, as related below, the Veteran is already assigned the maximum schedular benefit allowed by law for his tinnitus.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Regarding the Veteran's request to reopen his claim for service connection for bilateral hearing loss, a review of the claims folder reveals compliance with the VCAA, 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in December 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Regarding the Veteran's request to reopen the aforementioned previously denied claims, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require the VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  The December 2006 letter provided general notice to the Veteran that he must submit new evidence which pertains to the reason his hearing loss claim was previously denied.  The letter further notified the Veteran that his prior service connection claim was denied because the evidence of record did not show the onset of hearing loss was connected with his military service, and informed him that he was required to submit evidence addressing this.  Finally, the December 2006 letter notified the Veteran of the underlying evidence necessary to substantiate his service connection claim.  Thus, the Veteran has received all Kent-compliant notice.

Furthermore, the December 2006 letter advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all the notice required regarding his request to reopen his claim for service connection for bilateral hearing loss, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the February 2007 rating decision currently on appeal, which had denied his request to reopen his claim for service connection for bilateral hearing loss.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured VA treatment records.  The Veteran has submitted personal statements, a VA medical treatment record, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Veteran's representative has argued that the Veteran should be provided with a VA medical examination regarding his claims.  See the December 2010 Informal Brief of Appellant in Appealed Case.  A VA medical examination is required prior to deciding a Veteran's claim under certain circumstances.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In regards to the Veteran's request to reopen his claims for service connection for bilateral hearing loss, the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  The Board is not reopening the Veteran's claim for bilateral hearing loss, and so a VA medical examination is not required for development of this issue.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Bilateral Hearing Loss

The Veteran maintains that he currently experiences bilateral hearing loss as a result of acoustic trauma which occurred during the Veteran's military service.  See the Veteran's November 2006 claim.

The AOJ originally denied service connection for the Veteran's bilateral hearing loss in a rating decision dated in November 1988.  This decision was ultimately appealed to the Board.  In a July 1991 decision, the Board confirmed the AOJ's denial of the Veteran's bilateral hearing loss claim.  The Veteran did not appeal that decision.  Therefore, the Board's December 1991 decision, which subsumes the prior AOJ decision, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss in November 2006.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  See Evans v. Brown, 9 Vet. App 273, 285 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the July 1991 decision, the Board conceded that the Veteran had bilateral hearing loss; however, the Board denied service connection for the Veteran's bilateral hearing loss because the Veteran had pre-existing hearing loss at the time of his entry to active military service and his pre-existing hearing loss was "essentially the same in each ear at the time of his separation from service."  See the July 1991 Board decision pg. 5.  At the time of that decision, the Board had thoroughly reviewed the evidence of record.  This consisted of the Veteran's STRs which showed that, at the time of his enlistment examination of December 1965 the Veteran was experiencing bilateral hearing loss, his April to May 1965 in-service treatment for ringing in his ears due to exposure to a pistol firing, and the Veteran separation examination of April 1968, which also noted that the Veteran had bilateral hearing loss.  The Board considered these records in light of the fact that service department audiometric readings prior to October 31, 1967, are assumed to be measured in American Standards Association (ASA) units and it is necessary to convert hearing loss findings to International Standard Organization (ISO) units.  The Board also considered the Veteran's subsequent VA medical examinations of September 1988 and January 1991.  After reviewing this evidence, the Board concluded that the "hearing thresholds which were of greater severity on... testing in April 1968 than on the testing in May 1968 represented temporary threshold shifts which improved.  In other words, the service treatment records show that the Veteran's ability to hear was no worse when he was separated from service than it was when he entered active service."  Id. pg. 4.  

The Board also considered the Veteran's multiple statements that articulated his contention that his hearing loss began during service and increased from that time.  See the Veteran's December 1988, August 1989, October 1989 statements, December 1989 substantive appeal (VA Form 9), February 1990 representative's statement (VA Form 646), and July 1990 and June 1991 Informal Briefs of Appellant in Appealed Case (Briefs).  He also indicated that he was never told that he had hearing loss at the time of his entry into active military service  See the Veteran's October 1989 statement, December 1989 VA Form 9.  Therefore, the Veteran must submit new evidence that undermines the facts or conclusions found by the Board in July 1991.

The Board also notes that new medical evidence has been associated with the record.  This includes a VA audiometric examination dated in October 2005, VA medical treatment records dated in November 2005, and January, September, and October 2006, and a private treatment record dated in January 2006 from HCI Mobile Health Systems.  Primarily, these records show ongoing treatment for the Veteran's hearing loss disorders.  The Court has held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); see also Mintz v. Brown, 6 Vet. App. 277, 280 (1994); Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  Therefore, insofar as the new medical evidence shows ongoing treatment for the Veteran's bilateral hearing loss, this is not new and material evidence sufficient to reopen the Veteran's claim for bilateral hearing loss.  38 C.F.R. § 3.156(a).

However, the Board notes that the November 2005 and October 2006 VA medical treatment records both indicate that the current Veteran's hearing loss may be due to in-service acoustic trauma.  These records are clearly new evidence under 38 C.F.R. § 3.156; therefore, the Board must determine whether they are also material to the Veteran's claim.

As noted above, substantial medical records regarding the Veteran's bilateral hearing loss were considered at the time of the Board's July 1991 decision.  As noted above, these records included the Veteran's STRs and subsequent VA medical treatment records regarding the Veteran bilateral hearing loss.  While the Board is required to consider the new records credible under Justus v. Principi, 3Vet. App. at 513, the VA medical treatment records provided from November 2005 and October 2006 both appear to simply reiterate the Veteran's claims and history with no rationale or explanation for the conclusion provided that his hearing loss was due to service.  

There is no evidence that either of the treating VA physicians reviewed the evidence of record, nor do these opinions address the Veteran's pre-service or post-service record regarding pre-existing hearing loss prior to military service as considered in the July 1991 Board decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In fact, the VA medical treatment records of November 2005 and October 2006 do not address the record of pre-existing hearing loss and his pre-induction examination at all, and basically reiterate the prior statements made by the Veteran that his bilateral hearing loss began during his military service due to acoustic trauma.  

As noted above, the Board has previously rejected the Veteran's contention that his hearing loss began during service, concluding that the Veteran's hearing loss pre-existed his military service, and that the evidence did not show any chronic increase during his military service.  In effect, the November 2005 and October 2006 VA medical treatment records provide opinions based on a previously rejected factual basis.  Such opinions provide no useful information.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Therefore, the November 2005 and October 2006 VA medical treatment records do not constitute new and material evidence sufficient to reopen the Veteran's claim.  As such, without some statement, explicit or implicit, which addresses the basic elements of the Board's July 1991 decision that the Veteran's bilateral hearing loss had pre-existed his active service and was not aggravated during his service, the new medical records do not provide evidence that the Veteran's bilateral hearing loss was aggravated or caused by his military service.  Therefore, taken as a whole, the new medical evidence, which has been associated with the record, is insufficient to reopen the Veteran's claim for bilateral hearing loss.  38 C.F.R. § 3.156(a).

The Veteran has also submitted a number of statements since the July 1991 Board decision.  The Veteran has argued that the medical evidence supports his contentions, that VA should defer to the October 2006 VA medical treatment record, and that his hearing loss was due to acoustic trauma experienced during his military service.  See the Veteran's March 2007 notice of disagreement (NOD), and April and August 2007 substantive appeals, August 2007 statement, and the December 2010 Informal Brief of Appellant in Appealed Case.  As noted above, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. at 513.  

However, lay statements or assertions from the Veteran which are cumulative of previous contentions that were considered by the decision maker at the time of the prior disallowance of the claim do not constitute "new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  Furthermore, the Board is not required to reopen a claim solely based upon lay assertions from the Veteran or his representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As such, the Veteran's statements that his hearing loss began due to in service acoustic trauma are not sufficient to reopen his claim because they are duplicative of evidence already considered at the time of the July 1991 Board decision.  38 C.F.R. § 3.156(a).

Finally, in April 2007 the Veteran submitted an annotated copy of a rating decision that had granted service connection bilateral hearing loss for a different Veteran.  In doing so, it appears that the Veteran is arguing that VA is being inconsistent in denying his claim when it granted a similar claim.  There is no requirement that a separate rating decision hold precedential value, nor is there any evidence associated with this rating decision that would provide persuasive value before the Board.  Without the associated evidence considered by the AOJ at the time that the other decision was decided, a rating decision regarding another Veteran is simply irrelevant to the Veteran's current claim.

In sum, there is no evidence showing that any of his currently diagnosed bilateral hearing loss was either incurred in, or the result of aggravation during, his military service.  If the Board finds that new and material evidence has not been submitted, it is improper for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The evidence submitted by the Veteran, or obtained by the AOJ, since the July 1991 decision is either cumulative, not relevant, or does not present a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss and is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Therefore, this claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disabilities have been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2004) until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Analysis- A Rating in Excess of 10 Percent for Tinnitus

The Veteran has been assigned a rating of 10 percent for service-connected tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, with an effective date of December 12, 1988.  The Veteran is currently seeking a rating in excess of 10 percent on the basis that he should be given separate ratings for each ear.  See the Veteran's August 2005 claim, November 2006 NOD, and April 2007 VA Form 9.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344, 1349 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

As noted above, the Veteran has argued that his tinnitus should be rated at 10 percent for each ear that is affected.  While the Board acknowledges that the Veteran is competent to indicate that he experiences tinnitus in both ears (see Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(a)(1)), as related above, the maximum schedular rating for either unilateral or bilateral tinnitus is 10 percent.  As such, the Veteran has been assigned the maximum schedular rating available for this disorder for the entire appeal period.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In conclusion, the Veteran's bilateral tinnitus has been rated at 10 percent, the maximum schedular rating available, for the entire appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, the Veteran has been rated at the maximum schedular rating available for the appeal period, such that staged ratings are not warranted.


ORDER

New and material evidence has not been received, and a previously denied claim for service connection for bilateral hearing loss is not reopened.

A rating in excess of 10 percent for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


